DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 4/06/2022.  Claims 1, 5-6 and 8-15 are pending of which Claims 13-15 are withdrawn, and of the claims under consideration Claim 1 was amended.  Claims 2-4 and 7 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 4/06/2022.  
Claim Rejections - 35 USC § 112(a)
Claims 1 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 5-12, Claim 1 recites “. . . at least one layer of the two or more layers, containing at least one ionic polymer X not having the hydrophobic segment, is present as a cover layer, such that the hydrophobic segment of the ionic block polymer is not exposed on a surface of the multilayer form . . .”   The application as filed as represented by U.S. Patent Application Publication No. 2019/0160205, hereinafter “Pub” describes at ¶ 0084, the layer containing two or more ionic polymers may be formed from only the ionic polymer having a hydrophobic segment, but if the hydrophobic segment is exposed on the surface of the layer, the biocompatibility of the outermost surface may be impaired.  Therefore, the layer containing two or more ionic polymers preferably includes one or more layers containing one or more ionic block polymer having a hydrophobic segment and one or more layers containing one or more ionic polymer having no hydrophobic segment.  The ionic block polymer having a hydrophobic segment and the ionic polymer having no hydrophobic segment may be present at any positions in the depth direction of the layer, but they are present preferably such that the hydrophobic segment is not exposed on the surface, and in order to increase interaction between the hydrophobic segment and the substrate and to make it easier to increase the durability of a coating layer, the ionic block polymer having a hydrophobic segment is preferably distributed unevenly in the vicinity of the substrate in the layered structure.  It is also possible to form a covering layer of the ionic polymer having no hydrophobic segment and then associate the ionic block polymer having a hydrophobic segment to fill sites where the covering layer is incomplete. That is, although the ionic block polymer having a hydrophobic segment may be present in the vicinity of a surface in the layered structure, it is preferable in such a case that the hydrophobic segment is not exposed on the surface.  
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of "at least one layer of the two or more layers, containing at least one ionic polymer X not having the hydrophobic segment, is present as a cover layer, such that the hydrophobic segment of the ionic block polymer is not exposed on a surface of the multilayer form”.  Rather the application as filed describes a genus of one or more layers containing one or more ionic polymers having no hydrophobic segment as a cover layer in combination with at least one layer containing one or more of the ionic block polymers having the hydrophobic segment with affinity to a substrate bonded to a device surface and where a hydrophobic segment may be present in the vicinity of a surface in the layered structure, it is preferable in such a case that the hydrophobic segment is not exposed on the surface.  Therefore such a surface to which the hydrophobic segment is not exposed is not that of the substrate but the surface of the layered structure, whereas amended claim 1 has “the surface” referring back to the surface of the multilayer form in amended claim 1.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   In accordance with MPEP § 2164.04 I Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘at least one layer of the two or more layers containing the ionic block polymers having the hydrophobic segment present on at least a part of the surface of the multilayered form . . . such that the hydrophobic segment of the ionic block polymer is not exposed on the surface’ as the surface.  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because the application as filed does not convey with reasonable clarity to those skilled in the art that ionic block polymer having the hydrophobic segment is present on at least a part of the surface of the multilayer form such that the hydrophobic segment is not exposed on the surface because such is not described.  Nor is there a description that shows the surface of the layered structure relates in any manner to a surface of the multilayered form.  
Claim Rejections - 35 USC § 112(b)
Claims 1 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 5-12, Claim 1 recites “. . . Claim 1 recites “. . . at least one layer of the two or more layers, containing at least one ionic polymer X not having the hydrophobic segment, is present as a cover layer, such that the hydrophobic segment of the ionic block polymer is not exposed on a surface of the multilayer form . .” 
This recitation is unclear and vague when interpreted in light of the specification as at 0084 whether the surface of the multilayer form is the cover layer or some layer under the cover layer.  Therefore the recitation is indefinite.   
Drawings
Given the aforementioned rejections of the claims under 35 U.S.C. 112 (a) and (b) the drawings submitted on 8/3/2021 and 1/16/2019 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multilayer form for amended Claim 1 with two or more layers containing one or more ionic polymers having no hydrophobic segment as a cover layer such that the hydrophobic segment of the ionic block polymer is not exposed on the surface must be shown or the feature(s) canceled from the claim(s).  The drawings do not show any layering nor which surface from which the ionic block polymer having the hydrophobic segment is not exposed as clearly indicated by the rejection of the claims under 35 U.S.C. 112.  Also Figs 1 and 2 submitted 8/3/2021 do not have any reference numbers or nomenclature relating to the synthesis process of ¶s 0171-0185 and Tables 1 and 2-1 to indicate layers on ionic polymer X disposed over a layer of ionic polymer having the hydrophobic segment or any cover layer where the hydrophobic segment does is not exposed to the surface in regards to any white colored hills and black colored valleys, the latter for Fig. 2.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-6, 8-12 are rejected under 35 U.S.C. 103 as obvious over US 2012/0283381, Tamiya et al (hereinafter “Tamiya”) in view of U.S 2004/0047979, Qiu et al. (hereinafter “Qiu”).  
For Claim 1, 5-6, 8-12, Tamiya discloses in the entire document particularly in the abstract ¶s 0002, 0006, 0009, 0012, 0014, 0028-0038, 0044-0057, 0059-0060, 0062 and 0064, examples 3, 11 and 14 and claims 6, 22-23, a medical device with substrate contacted with at least one block copolymer under conditions sufficient to incorporate, permeate and entangle a lubricious and surface-wetting effective amount of the block copolymer, where the at least one block copolymer comprising macroinitiators comprising at least one hydrophobic segments in a molecule and, wherein the block copolymer is formed from the reaction of at least one hydrophilic monomer and a macro initiator with a hydrophobic segment having a molecular weight between about 300 and about 1800, and wherein the hydrophilic segment comprises at least one charged hydrophilic monomer {reading on a medical device having a layer containing two or more ionic polymers on at least a part of a surface of a medical device substrate, wherein at least one of the two or more ionic polymers is a block polymer having a hydrophobic segment for pending Claim 1}.  The medical devices, particularly for ophthalmic devices (paragraph [0057]), including contact lenses (paragraph [0013] -paragraph [0014]) {reading on ophthalmic lens for pending Claim 11 and contact lens for pending Claim 12} are suitably wetted with such wetting agents or polymeric materials.  
The block copolymers have average molecular weights from 10,000 to 3,000,000, more preferably from 50,000 to 1,000,000, and most preferably from 100,000 to 600,000 {reading on pending Claim 5 molecular weight 10,000 to 10,000,000}.  From ¶ 0012, hydrophobic segments for the block copolymer include mono(meth)acryloxypropyl terminated mono-n-butyl terminated polydimethylsiloxane or polydimethylsiloxane repeating units {reading on hydrophobic segment containing polydimethylsiloxane structure for Claim 6}  From ¶s 0053-0054 the block copolymer comprises 0.01 to about 5 weight% of at least one hydrophobic segment and 95 to about 99.99 weight% of a hydrophilic segment (reading on pending Claim 8 with 0.01 to 10 % by mass as hydrophobic segment and 90 to 99.9 mass % of hydrophilic segment given that weight % and mass % only differ by the constant of gravity}.  From ¶s 0035-0036 the hydrophobic segment containing macroinitiators are reacted with at least one hydrophilic monomer to form the block copolymers; examples of suitable hydrophilic monomers include: acrylamide, N,N-dimethylacrylamide, {reading on repeating units include at least one amide structure for Claim 9 and Claim 10}. N-vinyl pyrrolidone {reading on Claim 10}, (meth)acrylic acid, 3-acrylamidopropionic acid, 4-acrylamidobutanoic acid, 5-acrylamidopentanoic acid, etc.  
The block copolymer may be incorporated into the medical device i.e. silicone hydrogel contact lens from optically clear, aqueous solutions comprising at least one block copolymer in an amount sufficient to reduce at least one of contact angle, lipid uptake or protein uptake (paragraph [0059] - paragraph [0060]).  From ¶s 0012, 0055 and 0064 if the silicone (PDMS) block, hydrophobic block in the block copolymer is too large, even though the block copolymer overall is hydrophilic due to the degree of polymerization of the hydrophilic monomer, the overall solubility of the block copolymer will be insufficient. However, if the silicone segment is too small the block copolymer will not persistently associate with the polymeric article and will not provide the desired benefit over the useful life of the article as with treatment of the polymeric article with the block copolymer performed on the entire polymer or only on a portion of the polymer such as only on the surface or a portion of the surface {reading on an ionic polymer with a hydrophobic segment on at least a part of the medical device substrate and where such ionic polymer is hydrophilic as for Claim 1}.  
From ¶s 0028-0039 and 0044-0052 the structure of the block copolymer with the hydrophobic segment is represented by the formula b1:  
    PNG
    media_image1.png
    84
    386
    media_image1.png
    Greyscale
R1 is one type of group selected from an alkyl group or an alkoxy group; R2 is one type of group selected from (CH2)n and (CH2)m--O(CH2)n; m and n are independent, ranging from 1 to 16; a is from 4 to 19; b is from 1 to 6, c is from 1 to 10,000, X is one type of group selected from O, NH, and S; and R3 and R4 represent groups made of monomers with hydrophilicity wherein a monomer is expressed by general formula (n) : 
    PNG
    media_image2.png
    88
    64
    media_image2.png
    Greyscale
.   From example 11 has formula (a5) of:  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
where the: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is similar to (a1) of pending claim 1.  Also the hydrophilic segment of acrylic acid as for (a3) where R7 is H and of N, N-dimethylacrylamide as for (a1) read on (a1) and (a3) respectively.  Also from Tamiya at ¶ 0012 the hydrophobic monomers for the hydrophobic segment are: monomers selected from the group consisting of C1-C20 alkyl or C6-C20 aryl (meth)acrylate monomers such as methyl (meth)acrylate, ethyl (meth)acrylate, n-propyl (meth)acrylate, isopropyl (meth)acrylate, n-butyl (meth)acrylate, n-decyl (meth)acrylate, n-dodecyl (meth)acrylate, phenyl (meth)acrylate, and naphthyl (meth)acrylate; and silicone (meth)acrylate monomers such as 3-(meth)acryloxypropyltris(trimethylsiloxy)silane, pentamethyldisiloxanylmethyl (meth)acrylate, methyldi(trimethylsiloxy)(meth)acryloxymethylsilane, mono(meth)acryloxypropy terminated mono-n-butyl terminated polydimethylsiloxane, (2-methyl-)-2-propenoic acid, 2-hydroxy-3-[3-[1,3,3,3-tetramethyl-1-[trimethylsilyl)oxy]disiloxanyl]pro- poxy] propyl ester, and 9-n-butyl-1-[3-(3-(meth)acryloyloxy-2-hydroxypropoxy)propyl]-1,1,3,3,5,5,- 7,7,9,9-decamethylpentasiloxane; and vinyl or allyl silicone monomers such as 3-[tris(trimethylsiloxy)silyl] propyl allyl carbamate, 3-[tris(trimethylsiloxy)silyl]propyl vinyl carbamate, trimethylsilylethyl vinyl carbonate, trimethylsilylmethyl vinyl carbonate; and aromatic vinyl monomers such as styrene, and vinylpyridine; and combinations thereof.  These are the same hydrophobic monomers as in the pending application at ¶ 0029 of the substitute specification as filed 01/16/2016.  
Tamiya in disclosing a charged hydrophilic segment for the block polymer with hydrophobic segment on the substrate of a medical device does not expressly disclose an opposite charge ionic polymer or at least one ionic polymer with no hydrophobic segment as a cover layer with a charge opposite to that of the ionic block polymer having the hydrophobic segment or multilayered alternating charged, positive or negative ionic polymer layers.    
Qiu like Tamiya is directed to contact lenses with a coating as disclosed in the abstract and ¶s 0002, 0012-0017, 0032, and 0042-0067 and claims.  Qiu discloses an LbL (layer-by-layer) coating {i.e. reading on multilayer form with two or more layers for pending Claim 1} onto a medical device, preferably an ophthalmic device, more preferably a contact lens, to improve the lubricity and hydrophilicity characterized by an averaged contact angle of about 80 degree or less, preferably about 50 degrees or less, while maintaining the desired bulk properties such as oxygen permeability and ion permeability of lens material of the medical device.  
A medical device is brought into contact with a first coating solution containing a first polyionic material (claim 1 (a)) and brought into contact with a second coating solution containing a second polyionic material having a charge opposite to that of the first polyionic material, to form a polyelectrolyte bilayer (claim 1 (b)) {i.e. reading on multilayer form with two or more layers of ionic polymer on a surface for pending Claim 1}; a rinsing step is included between steps (a) and (b) and after step (b) (claim 2).  The coating is applied to an ophthalmic device or a contact lens, which are medical devices, to improve the hydrophilicity and lubrication (paragraph [0001]).  From ¶ 0042 the medical device having the first polyelectrolyte bilayer and one layer of the first polyionic material or the third polyionic material on top of the first polyelectrolyte bilayer with a fourth coating solution containing the second polyionic material or a fourth polyionic material having charges opposite of the charges of the first or third polyionic material, to form a second polyelectrolyte bilayer consisting of the layer of the first polyionic material or the third polyionic material and one layer of the second material; and, optionally, (e) repeating steps (c) to (d) for one or more times to build up one or more additional polyelectrolyte bilayers {reading on two or more layers of pending Claim 1}.  Also from ¶s 0014-0016, 0041-0042, 0075, 0077 and claim 1 the ionic layer can be a top layer opposite in charge to the first hydrophilic layer {reading on pending claim 1 where such top layer as such would be a cover layer}.  Materials which exhibit high oxygen permeability in contact lenses (polysiloxanes) are usually hydrophobic and have a surface treated or coated to enhance hydrophilicity (paragraph [0002]).  Examples of the polyionic material include polyacrylic acid and the like, and a copolymerization product of N,N-dimethylacrylamide or N-vinylpyrrolidone can be mentioned (paragraph [0072]) which has a molecular weight of approximately 2,000 to approximately 150,000 (paragraph [0068]) {i.e. reading on ionic polymer with no hydrophobic segment which as a top cover layer would not have hydrophobic segment for pending Claim 1}.  
From ¶s 0012-0017 with a second charged polymeric material a second polyionic material has a charge opposite of the charges of the first polyionic material.  From ¶s 0031- 0032 LbL refers to coating layer-by-layer two oppositely charged polymeric materials on an article.  Charged polymeric materials include both polycationic (having positive charges) and polyanionic (having negative charges) polymeric materials {reading on one or more of two or more ionic polymers having positive charge and one or more of two or more ionic polymers with negative charge as in Claim 1}.  
Suitable polycationic polymer as part of the bilayer is, for example, a synthetic polymer, biopolymer or modified biopolymer comprising primary, secondary or tertiary amino groups or a suitable salt thereof, preferably an ophthalmically acceptable salt thereof.  
Polyanionic include, for example, a synthetic polymer, a biopolymer or modified biopolymer comprising carboxy, sulfo, sulfato, phosphono or phosphate groups or a mixture thereof, or a salt thereof {i.e. reading on ionic polymer with no hydrophobic segment}.  
From ¶s 0012- 0013 and 0042 the LbL coating on a medical device, preferably an ophthalmic device, more preferably a contact lens, comprises an innermost layer of the first polyionic material onto said medical device, wherein the concentration of the first polyionic material in the first coating solution is sufficiently high enough to increase the hydrophilicity of the LbL coating.  The concentration of a polyionic material in a solution for forming the innermost layer of an LbL coating has a direct, significant impact on the hydrophilicity of the LbL coating on a contact lens.  As the concentration of the first polyionic material in the first coating solution increases, the hydrophilicity of a resulting coating on a medical device increases.  Based on this unexpected discovery, an improved LbL coating method is developed that can prepare, in a cost-effective fashion, an LbL coating on a medical device with increased hydrophilicity.  Such method can also be used to control the hydrophilicity of a coating on a medical device according to one's desire.   
Given a charge with the block hydrophobic and hydrophilic copolymers of Tamiya even with the hydrophobic segments on the substrate of the medical device then another charged polymeric material for contact lenses as from Qiu can be with or over the charged block copolymer of Tamiya.  In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Tamiya has the charged {i.e. ionic} block copolymer with hydrophobic segment for the purpose of being on a substrate of a contact lens for hydrophilic and hydrophobic properties, and from Qiu the polyanionic or polycationic polymers have the purpose of coating a contact lens for hydrophilic properties.  Therefore given the similarity of purpose the charged block copolymer with hydrophobic segments of Tamiya can be combined with polyanionic or polycationic polymers of Qiu in a manner for such arrangements disclosed by Qiu of arrangement by opposite charges.  Given the opposite charges with the charged block copolymer of Tamiya having a positive charge the charged material from Qiu would have negative charge and vice versa {reading on pending Claim 1 including for a polymer X with no hydrophobic segment as in Qiu which can be a topcoat so underlying hydrophobic material is not exposed on the cover layer surface}.  Given the LbL arrangement from Qiu and that the coating of Qiu enhances hydrophilicity such one or more layers of oppositely charged polymeric material would be as from a copolymerization product of N,N-dimethylacrylamide or N-vinylpyrrolidone without hydrophobic segments {reading on pending Claim 1}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Tamiya as afore-described to have a contact lens having a charged block copolymer with hydrophobic segments on the substrate of the lens, where from Qiu also having coatings on contact lenses the ionic polymeric material of the opposite charge such arrangement of LbL of Qiu is with or over the charged block copolymer with hydrophobic segments of Tamiya for coating contact lens where the opposite charge can be positive or negative as long as oppositely charged from ionic material for enhancing hydrophilicity without a hydrophobic segment over the charged block copolymer with hydrophobic segment on the substrate from Taniya as a multilayered coating with an ionic layer without hydrophobic groups as a top or cover layer in multiple bi-layer arrangements not exposing underlying hydrophobicity on the cover layer surface motivated to improve the lubricity and hydrophilicity, while maintaining the desired bulk properties such as oxygen permeability and ion permeability of lens material and the benefit of entanglements from the charged block copolymer with hydrophobic segments with the substrate of the medical device as for pending claims 1, 5-6, 8-12.  Furthermore the combination of Qiu with Tamiya has a reasonable expectation of success because both are applied to the surface of contact lenses with both having hydrophilicity in ionic polymers, where Tamiya has the charged block copolymer with hydrophobic segments with hydrophilic segments and the ionic polymeric material of Qui has hydrophilic segments with no hydrophobic segments arranged in bilayers of oppositely charged layers.    
Response to Arguments
Applicant’s arguments with amendments filed 4/06/2022 have been fully considered and are persuasive in regards to the pervious rejections under 35 U.S. 112 (a) and (b) but are moot concerning the new grounds of rejection under 35 U.S.C. 112(a) and (b) and for the drawings and are unpersuasive regarding the rejections under 35 U.S.C. 103 from the Tamiya in view of Qui references. 
Applicants argue that paragraphs 0167 and 0178-0183 and 0167 and Table 2-1 show a contact lens surface and the order of the two or more coating layers.  
In response these paragraphs and tables do not address the actual claim language of amended claim 1 for the multilayer form for amended Claim 1 with two or more layers containing one or more ionic polymers having no hydrophobic segment as a cover layer such that the hydrophobic segment of the ionic block polymer is not exposed on the surface of the multilayer form or some layered structured surface thereby making the drawing necessary for the understanding of the subject matter the understanding of the subject matter sought to be patented (i.e. claimed).   
Applicants argue that the amendment to claim1 makes Claim 1 non-obvious by incorporating the subject matter of previous presented claim 7, which is not obvious over Tamiya in view of Qiu.  
In response Claim 17 was previously rejected under Tamiya in view of Qiu as amended Claim 1 in now also rejected under Tamiya in view of Qiu.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787